Notice of Allowability
Claims 2-18 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on May 16, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,911,526 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney Darrell Hollis, Reg. No. 26,738 on June 2, 2022.

The application is amended as follows:

The following listing of claims will replace all prior versions and listing in the application.
IN THE CLAIMS:

1. (Cancelled)
  
2. (Previously Presented) The method of claim 13, where the portion of at least one content object comprises packets of live streaming content object.  

3. (Previously Presented) The method of claim 13, the content consumption agent retrieves the at least one content object for displaying a live video stream using the terminal client terminal.  

4. (Previously Presented) The method of claim 13, wherein the at least one content object is selected from a group consisting of: a VOD object, a live feed object, and a video stream object.  

5. (Previously Presented) The method of claim 13, wherein the delivery server is selected according to at least one availability parameter that indicates an availability of the content object from the delivery server.  

6. (Previously Presented) The method of claim 13 wherein the delivery server and the at least one another delivery server are deployed in different segments.  

7. (Currently Amended) The method of claim 13, wherein of the at least one another delivery server over a networked data grid. 

8. (Previously Presented) The method of claim 13, further comprising identifying the at least one content object according to a member of a group consisting of a content type, a content object identification record and at least one content characteristic.  

9. (Previously Presented) The method of claim 13, wherein the at least one another delivery server is selected according to at least one availability parameter that indicates at least one of: a latency for retrieving the at least one content object, an availability of network resources, an availability of storage resources, an availability of computing resources and a workload level.  

10. (Previously Presented) The method of claim 13, wherein the at least one another delivery server is selected according to at least one availability parameter that indicates at least one of: an accessibility to the at least one content object, the accessibility indicates that the at least one content object is available in at least one of: a local storage, a content provider origin server, a remote server and a shared storage.  

11. (Previously Presented) The method of claim 13, wherein the at least one content object is routed using a routing map of a Domain Naming system (DNS) server serving the CDN in order to direct the at least one content via at least one edge server.  

12. (Previously Presented) The method of claim 13, wherein the at least one another delivery server is estimated to present a best performance among a plurality of delivery servers for providing the at least one content object; 
wherein the best performance is evaluated based on at least one performance criterion selected from a group consisting of: latency, a size of a Link Aggregation Group (LAG), throughput, quality of service (QoS), network utilization, storage utilization and cost.  

13. (Currently Amended) A method of managing acquisition of content objects at a terminal client terminal side, comprising: 
executing a content consumption agent on a processor of a terminal client terminal for: 
sending a distributed content delivery network (CDN) a content request for retrieving at least one content object, 
establishing a data transmission session with a delivery server accessible via the CDN, 
using the data transmission session for retrieving a portion of the at least one content object, 
receiving from a management agent monitoring the transmission session instructions to re-issue another content request while the content consumption agent retrieves the at least one content object, 
receiving from the management agent instructions to establish a new data transmission session with at least one another delivery server estimated to provide better performance for delivering the at least one content object to the terminal client terminal, and  
establishing the new data transmission session with at least one another delivery server for retrieving another portion of the at least one content object; 
executing [[a]]the management agent on a processor of a server for: 
receiving over the distributed CDN the content request from the terminal client terminal, 
instructing the delivery server to establish the data transmission session with the content consumption agent via the CDN, 
monitoring a plurality of delivery servers and estimating accordingly when at least one another delivery server can provide better performance for delivering the at least one content object to the terminal client terminal, 
sending the instructions to re-issue the another content request, and 
in response to a reception of the another content request while the content consumption agent retrieves a portion of the at least one content object, instructing an establishment of the new data transmission session for allowing the content consumption agent to retrieve another portion of the at least one content object using the new data transmission session.

14. (Currently Amended) The method of claim 13, wherein [[a]]the management agent is informed of at least one new content object by dynamically monitoring in real time at least one origin server providing the at least one new content object.  

15. (Original) The method of claim 13, wherein the delivery server performs as an edge server executing the management agent.  

16. (Original) The method of claim 13, wherein the at least one another delivery server is selected according to at least one of a group consisting of: at least one future availability parameter of each of a plurality of delivery servers based on an analysis of a content consumption pattern, at least one characteristic of a user using the terminal client terminal, and at least one operational characteristic of the terminal client terminal.  

17. (Original) The method of claim 13, wherein the delivery server is capable of providing a plurality of alternative content objects to the content object to allow the terminal client terminal to select a desired alternative from the plurality of alternative content objects according to at least one operational characteristic of the terminal client terminal.  

18. (Original) The method of claim 13, wherein the estimating comprises estimating a degradation in a performance of the delivery server from a change in a geographical location of the terminal client terminal and/or employing at least one learning mechanism to identify at least one content consumption pattern of at least one of the content object and the terminal client terminal.  

19-20. (Cancelled)



Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445